— Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered August 13, 1991, convicting him of criminal sale of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of a fair trial because the testimony of a backup police officer bolstered the testimony of the undercover officer who had purchased narcotics from the defendant. Any error in the admission of such bolstering testimony must be deemed harmless in light of the ample opportunity which the undercover officer had to observe the defendant during the commission of the crime and the undercover officer’s strong identification testimony (see, People v Franklin, 181 AD2d 790; People v McGill, 183 AD2d 730; People v Johnson, 57 NY2d 969). The undercover officer testified that he had seen the defendant five or six times prior to the sale, knew his street name, and engaged in two separate face-to-face transactions with the defendant.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Rosenblatt, Ritter and Santucci, JJ., concur.